DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/08/2022 has been entered.
 
Claim Amendments
	Claim 1 has been amended to include “and/or discomfort” in the preamble, obviate an objection, and add “the administering performed to treat the abdominal pain and/or discomfort associated with the IBS”. No new matter has been added.
	Claims 1, 6, and 8-23 remain pending and have been examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/08/2022 is in compliance with the provisions of 37 C.F.R. 1.97 and has been fully considered.

Claim Objections
RE: Objection to the claims
The deposit number in claim 1 has been amended to “CNCM I 1572” but it is still inconsistent with what is written in the PCT/RO/134 form. Hence, the objection has been maintained.

Maintained objection
Claim 1 is objected to because of the following informality: the Lactobacillus paracasei DG strain is recited as having a deposit number of “CNCMI 1572”. However, the PCT/RO/134 form accompanying the Statement of Availability of Deposit indicates that the accession number of said strain is “CNCM I-1572”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 12 is incomplete since it depends on a cancelled claim and it cannot be determined what are the “base” limitations. In addition, there is insufficient antecedent basis for a cancelled limitation.
For the purpose of applying prior art, claim 12 is examined as if it depends 0on claim 11.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

RE: Rejection of claims under 35 U.S.C. 103 over Guglielmetti in view of Ferrario et al. and Pozuelo et al.
	Traversal of rejections is based on Ferrario et al.’s data being obtained from healthy adults/humans. Applicant contends that, in contrast, the instant application’s double-blind placebo-controlled crossover clinical study was conducted on subjects suffering from IBS. The clinical study’s results show Lactobacillus casei DG strain improved abdominal pain (37.5% of responders) and IBS degree of relief (22.5% of responders) compared to those who took placebo (Figure 1) and that these effects were found on different types of IBS (Table II, page 8 of Specification). In addition, Applicant argues that it would not be obvious to combine the teachings of Pozuelo with Guglielmetti et al.’s method of increasing production of butyric acid and/or its salts by reducing Blautia because Pozuelo allegedly suggests that IBS-D and IBS-M treatment entails increasing butyrate-producing bacteria, and that significant differences between IBS-C and healthy controls were not observed. Thus in light of these prior art teachings, Applicant asserts that improvement in abdominal pain and discomfort is unexpected. It is also pointed out that none of the cited references show efficacy of L. casei DG strain on IBS-U.
All arguments and Applicant’s results have been fully considered but are found unpersuasive. As discussed in the last office action, the prior art rejections are not based on Ferrario et al.’s own experimental data per se, but on the application of Ferrario et al.’s teachings (in the Discussion section) to the method of Guglielmetti et al.. In particular, Ferrario et al. describes previous studies indicating that Blautia is associated with IBS and that modulating its population can lead to healthy microbiota, stating: “Considering that shifts in certain bacterial populations could be plausibly beneficial in healthy individuals, particularly if these bacterial populations are those affected by disease states, the above references suggest that modulation of the Blautia:Caprococcus ratio by Enterolactis Plus lies in the direction of potential protective (“healthy”) microbiota” (last sentence in last paragraph, right column, p. 1793-1794). Taking into consideration the results of reported studies that butyric acid concentration affects host health, Ferrario et al. further states “we can hypothesize that the observed ability of L. paracasei DG to “rebalance” butyrate concentrations (i.e., reducing butyrate when its concentration is high and increasing when it is low) might protect the host in those physiologic conditions associated with altered butyrate concentrations (last sentence in last paragraph, left column, p. 1794). Accordingly, Ferrario et al. is used in the prior art rejections to explain why modifying Guglielmetti et al. by employing L. paracasei DG to treat IBS is obvious.
With regards to Pozuelo, the study revealed that IBS patients have significantly lower microbial diversity associated with a lower relative abundance of butyrate-producing bacteria, especially in patients with subtypes IBS-D and IBS-M (Abstract). It is proposed that increasing microbial populations missing in IBS-D and IBS-M can offer a therapeutic strategy for managing patients (last par., p. 8). Since butyrate-producing bacteria are missing in IBS-D and IBS-M patients (Figure 7, p. 9), a person with ordinary skill in the art would have recognized that these IBS subtypes can be treated by administering butyrate-producing bacteria. Contrary to Applicant’s argument, Pozuelo is not incompatible with Guglielmetti et al.’s method even though it aims “to reduce the population of Blautia” (line 4, p. 10 of Applicant’s Arguments) because what is attributed to Blautia is decreased intestinal production of succinic acid (not increased intestinal production of butyric acid, which is ascribable to Coprococcus; lines 23-31, p. 6 and lines 1-2, p. 7 of Guglielmetti et al.). Thus, Applicant’s interpretation of the first full paragraph of Pozuelo is incorrect. Moreover, it should be noted that claims of the instant application do not require the IBS to be of particular type. The lack of significant differences between IBS-C and healthy controls is therefore irrelevant.
Furthermore, IBS is known in the art as a symptom-based diagnosis characterized by chronic abdominal pain, discomfort, bloating, and altered bowl habits as substantiated by Saez-Lara et al. (section 6.2, right column, p. 11; cited in newly submitted IDS). So although none of the cited prior art explicitly teaches utilizing L. casei DG in order to treat abdominal pain and/or discomfort in a patient with IBS, administering a composition comprising microorganisms like L. casei DG to an individual with IBS necessarily results in reducing abdominal pain and/or discomfort. According to MPEP 2112, an inherent feature does not have to be recognized before the effective filing date of the claimed invention. The Court has also held that under the principles of inherency, a claimed process is not novel if the product used to carry out the process is disclosed in the prior art and it performs said process during normal operation. See also Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993) (The Board rejected a claim directed to a method for protecting a plant from plant pathogenic nematodes by inoculating the plant with a nematode inhibiting strain of P. cepacia. A U.S. patent to Dart disclosed inoculation using P. cepacia type Wisconsin 526 bacteria for protecting the plant from fungal disease. Dart was silent as to nematode inhibition but the Board concluded that nematode inhibition was an inherent property of the bacteria. The Board noted that applicant had stated in the specification that Wisconsin 526 possesses an 18% nematode inhibition rating.).
In this case, Applicant’s study had a first treatment period using Enterolactis[Symbol font/0xD2] Plus or placebo for 4 weeks, followed by a wash-out period for 4 weeks, and then a second treatment period for another 4 weeks (Table 1, p. 7 of Specification). The administered Enterolactis[Symbol font/0xD2] Plus consisted of at least 24 billion live cells of L. casei DG (lines 1-4, p. 9 of Specification). Just like the claimed method, Guglielmetti et al. also administered the same product, Enterolactis[Symbol font/0xD2] Plus containing 24 billion CFU of L. paracasei DG (Applicant disclosed that L. paracasei DG is the same as L. casei DG), during two 4-week periods of treatment (lines 5-9 and 17-21, p. 9). L. paracasei DG possesses an inherent ability to treat symptoms of IBS, which is a symptom-based diagnosis characterized by chronic abdominal pain, discomfort, bloating, and altered bowl habits as discussed above. Thus, it can be expected that administering L. paracasei DG to an IBS subject would yield the same results of treating IBS symptoms like abdominal pain and/or discomfort.
Lastly, the efficacy of L. casei DG strain on IBS-U is not pertinent since none of the claims specify that the patient is suffering from IBS-U.
Rejections of record have been modified to address claim amendments.

Modified rejections
Claims 1, 6, 8-10, 13-19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Guglielmetti et al. (Pub. No. WO 2015/033305) as in view of Ferrario et al. (Journal of Nutrition 2014, Vol. 144, pages 1787-1796) and Pozuelo et al. (Scientific Reports 2015, Vol. 5, Article No. 12693; pages 1-2), as evidenced by Saez-Lara et al. (BioMed Research International 2015, Article ID 505878, pages 1-16).
	According to Guglielmetti et al., there is a need for health promoting microorganisms capable of modulating the intestinal amount of substances that provide therapeutic effects to the body such as butyric acid and succinic acid (lines 25-26, p. 1; lines 1-5 and 14-17, p. 2). Butyric acid is a short chain fatty acid that helps maintain integrity of the mucosa and repair intestinal lesions, as well as creates an environment that is unfavorable to the development of pathogenic bacteria. A deficiency in butyric acid can therefore lead to inflammatory colitis in human. On the other hand, succinic acid is a short chain organic acid that is ulcerogenic and can cause serious damage to the mucosa. Thus, an increase in succinic acid or succinate is harmful to human health (lines 18-31, p.2; lines 1-3, p. 3).
To meet the need for these beneficial microorganisms, Guglielmetti et al. discloses a composition comprising microorganisms, preferably Lactobacillus paracasei bacteria, capable of increasing intestinal production of butyric acid, folic acid, niacin and/or salts thereof, as well as microorganisms capable of decreasing intestinal production of succinic acid and/or salts thereof (lines 19-27, p. 3). Hence, the composition can be employed for the treatment and/or prevention of intestinal butyrate- and/or succinate-dependent pathological conditions (lines 28-30, p. 3). Examples of such conditions include diarrhea, intestinal inflammation, ulcerative colitis, gastric atrophy, intestinal diverticula, stenosis, obstructions, and diabetic neuropathy (lines 12-15, page 6).
In a preferred embodiment, the composition comprises the bacterial strain Lactobacillus paracasei  DG. Strain DG was deposited (initially as L. casei DG subs. casei) with the National Collection of Microorganism Cultures of the Pasteur Institute in Paris on 5/05/1995 under the deposit number CNCM I-1572 (lines 18-22, page 6). The composition can be utilized to modify the bacterial population in the intestinal microbiota, preferably to induce increase in Coprococcus population (which increases intestinal production of butyric acid and/or its salts) and/or decrease in Blautia population (which decreases intestinal production of succinic acid) (lines 3-14, p. 7).
	The microorganism can be provided alive, dead, as a lysate, or an extract. In one embodiment, there are about 15-30 billion colony forming units (CFU)  of bacteria in the composition (lines 15-21, p. 7).
	The composition can be formulated for oral administration as solid such as pills and capsules, or as liquid such as syrup and beverage, for addition to food like yogurt and cheese, or for exerting an action topically like an enema (lines 22-30, p. 7).
	In the working example, a randomized, double-blind placebo-controlled dietary intervention study was performed on healthy individuals, who are 18 to 55 years old volunteers (lines 8-12, p. 8). After a 4-week period of not consuming any probiotics (Pre-recruitment phase), the volunteers were administered one capsule/day of either placebo or Enterolactis Plus for 4 weeks (Treatment 1), followed by a wash-out (not treatment), and then one capsule/day of either placebo or Enterolactis Plus for 4 weeks (Treatment 2). The Enterolactis Plus consists of 420 mg capsules containing 24 billion CFU of L. casei DG (lines 1-21, p. 9). Compared to the placebo group, treatment with Enterolactis Plus resulted in statistically significant increase in Coprococcus and reduction in Blautia in the intestinal microbiota (lines 3-9, p. 14; Figures 1-2). The concentrations of butyric acid and succinate also increased and decreased, respectively (lines 2-14, p. 15).
	Guglielmetti et al.’s use of the disclosed composition is comparable to the instant application’s method as explained below:
Regarding claim 1: administering to an individual a composition comprising microorganisms like L. casei DG, which was deposited under deposit number CNCM I-1572, is equivalent to the step “administering to a patient… a composition comprising Lactobacillus paracasei DG strain deposited with the deposit number CNCMI 1572”.
Guglielmetti et al. differs from the claimed method in that it does not teach that the composition is administered to “a patient suffering from Irritable Bowel Syndrome (IBS)”. Guglielmetti et al. only teaches using the composition in order to increase intestinal production of butyric acid and/or salts thereof and to decrease intestinal production of succinic acid and/or salts thereof by increasing Coprococcus and decreasing Blautia.
Ferrario et al., however, teaches that the genus Blautia was recently reorganized to refer to several misclassified species belonging to Clostridium cluster XIVa and several Ruminococcus species, which are bacteria associated with IBS. Since a shift in certain bacterial populations particularly those affected by disease states could be beneficial, Ferrario et al. states that modulation of Blautia:Coprococcus by Enterolactis Plus could lead to healthy microbiota (right column, second par., p. 1793). A person with ordinary skill in the art before the effective filing date of the claimed invention would have therefore recognized that the ability Guglielmetti et al.’s method to reduce the population of Blautia would make L. casei DG suitable for treatment of IBS.
In addition, Pozuelo et al. demonstrates that patients with IBS have a significantly lower microbial diversity that is associated with a lower relative abundance of butyrate-producing bacteria (Abstract, p. 1). Compared to healthy controls, IBS patients exhibited lower diversity of gut microbiota including a lower amount of Erysipelotrichaceae and Ruminococcaceae at the family level (“Level of dysbiosis among IBS patients” in Results, p. 2-3; Figure 3A and 7). Since they are known as butyrate-producing bacteria, results suggest that their decrease in the gut could lower availability of butyrate and thus increase epithelial permeability, which has been previously associated with IBS-D patients. It has been proposed that an impaired epithelial function causes passage of microbes or their products through the barrier to other body sites, which might affect symptoms through interaction with immune and nerve cells in the gut wall (Discussion, second par. in p. 8). Furthermore, abdominal pain is correlated with low relative abundance of a genus belonging to Erysipelotrichaceae, Prevotella, and Catenibacterium (Discussion, fourth par. in p. 8; Figure 7, p. 9). Pozuelo et al. proposes that one therapeutic strategy of managing IBS patients is to increase microbe populations missing in IBS-D and IBS-M (Discussion, sixth par. in p. 8). Microbes missing in IBS-D and IBS-M include butyrate-producing bacteria (Figure 7, p. 9).
Based on the teachings of Ferrario et al. and Pozuelo et al., a person with ordinary skill in the art before the effective filing date of the claimed invention would have performed Guglielmetti et al.’s method on a patient suffering from IBS. IBS is a symptom-based diagnosis characterized by chronic abdominal pain, discomfort, bloating, and altered bowl habits as evidenced by Saez-Lara et al. (section 6.2, right column, p. 11). It can therefore be expected that L. casei DG would facilitate treatment of IBS including alleviation of its symptoms like abdominal pain and/or IBS-associated discomfort by increasing Coprococcus (which increases intestinal production of butyric acid and/or its salts) and/or decreasing Blautia (which decreases intestinal production of succinic acid). 
Accordingly, claim 1 is obvious over Guglielmetti et al. in view of Ferrario et al. and Pozuelo et al., as evidenced by Saez-Lara et al..
Regarding claim 6: the microorganism in the composition being alive, dead, a lysate, or an extract is the same as “wherein said bacteria are alive or dead, as lysate or extract or fractions”.
Regarding claims 8 and 13-15: administering one capsule/day of Enterolactis Plus which contains 24 billion CFU of L. casei DG reads on “wherein the bacteria are administered in a quantity ranging from 1 billion to 100 billion of alive bacteria for each administration” (claim 8), as well as bacterial amounts of “10-75 billion” (claim 13), “15-50 billion” (claim 14), and “20-30 billion” (claim 15).
Regarding claim 9: the composition being formulated for oral use as solid or liquid, for addition to food, or for topical application meets “wherein said composition is formulated for oral use, or is formulated as a liquid, or is added to food, or is formulated in a form having a topical effect”.
Regarding claim 10: administering the composition like Enterolactis Plus once per day satisfies “wherein the administration occurs at least 1-2 times per day”.
Regarding claim 16: the composition being provided as an oral formulation like pills and capsules fulfills “wherein the composition is formulated for oral use as pills, capsules, tablets, granular powders, opercula, soluble granules, bags, or drinkable vials”.
Regarding claim 17: liquid formulations of the composition such as syrup and beverage correspond to “wherein the composition is formulated as a syrup or a beverage”.
Regarding claim 18: the composition being formulated for addition to food like yogurt and cheese is the same as “wherein the composition is added to yogurt, cheese or fruit juice”.
Regarding claim 19: the composition being formulated as an enema is identical to “wherein the composition is formulated in the form of an enema”.
Regarding claims 22-23: Pozuelo et al. teaches increasing microbe populations missing in IBS-D and IBS-M to manage IBS (Discussion, sixth par. in p. 8). Since methanogens and butyrate-producing bacteria like Ruminococcaceae have low abundance in IBS-D and IBS-M (Figure 7, p. 9), it would have been obvious for a person with ordinary skill in the art to also administer these bacteria to the patient with reasonable expectation that IBS-D and IBS-M would be alleviated. 

Claims 1, 6, and 8-23 are rejected under 35 U.S.C. 103 as being unpatentable over Guglielmetti et al. (Pub. No. WO 2015/033305) as in view of Ferrario et al. (Journal of Nutrition 2014, Vol. 144, pages 1787-1796), Pozuelo et al. (Scientific Reports 2015, Vol. 5, Article No. 12693; pages 1-2), and Magowan et al. (Pub. No US 2009/0274662 A1), as evidenced by Saez-Lara et al. (BioMed Research International 2015, Article ID 505878, pages 1-16).
The teachings of Guglielmetti et al., Ferrario et al., Pozuelo et al., and Saez-Lara et al. are set forth above and applied herein. These prior art are found to render claims 1, 6, 8-10, 13-19, and 22-23 obvious.
The disclosed method is similar to the following claims:
Regarding claim 11: the composition in the method of claim 1 is further required to comprise “yeasts and/or other microorganisms”.
What differentiates Guglielmetti et al. from the instant claim is that the composition does not comprise yeast and/or other microorganisms.
Nonetheless, Magowan et al. teaches a method of treating an inflammatory bowel disorder such as IBS by administering a composition comprising at least one active agent, a probiotic (par. [0017], [0018]), and additional components such as yeast and cell wall extracts of yeast (par. [0090]). Applicable yeast includes Saccharomyces cerevisiae and S. boulardii (par. [0033]). Given that yeast and yeast cell wall extracts are useful for treating IBS, one with ordinary skill in the art before the effective filing date of the claimed invention would have added yeast like S. cerevisiae and S. boulardii, and/or cell wall extracts thereof, to the composition being administered in Guglielmetti et al.’s method with reasonable expectation that these additional components would help treat IBS as taught by Magowan et al.. Obviousness is based on the rationale that combining prior art elements according to known methods yields predictable results. See MPEP § 2143 and KSR, 550 U.S. 398, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976).
Claim 11 is thus obvious over Guglielmetti et al. in view of Ferrario et al., Pozuelo et al., and Magowan et al., as evidenced by Saez-Lara et al..
Regarding claim 12: the instant claim is considered as depending on claim 11.
Magowan et al.’s teaching of S. cerevisiae and S. boulardii as examples of yeast that are suitable for IBS treatment meets the limitation “wherein yeast is Saccharomyces cerevisiae and/or Saccharomyces boulardii”. 
Regarding claim 20: S. cerevisiae and S. boulardii are Saccharomyces species, thereby satisfying “the genus Saccharomyces”.
Regarding claim 21: the cell wall extracts of yeast fulfill the additional requirement that the composition also comprises “metabolic products produced by said microorganisms defined as post- biotic and/or other bacteria-derived products”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 22-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 17/761920. 
The co-pending application is directed to a composition comprising a mixture comprising at least one bacteria selected from a group that recites L. paracasei DG (deposited under accession number CNCM I-1572), at least one extract of at least one species of berries comprising a polyphenol fraction of said species, and optionally, at least one food or pharmacologically grade additive and/or excipient. The co-pending application also discloses a method comprising administering to a subject the disclosed composition. In an embodiment, the method is intended for preventive and/or curative treatment of inflammatory gastrointestinal diseases, disorders, and/or symptoms. The specification of the co-pending application indicates that examples of gastrointestinal diseases include IBS such as IBS with diarrhea and IBS with constipation (lines 20-24, p. 15).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 22-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 17/761980. 
Application 17/761980 is drawn to a composition comprising a mixture M and optionally at least one food or pharmacologically grade additive and/or excipient. In some embodiments, mixture M further comprises at least one bacterial strain that includes L. paracasei strain DG (deposited under accession number CNCM I-1572). Moreover, the co-pending application provides a method comprising administering to a subject the disclosed composition. Some embodiments of the method specify that the composition is administered in an amount effective to prevent and/or cure functional gastrointestinal diseases, disorders, and/or symptoms such as IBS. In the specification, IBS is recognized as a disorder of the bowel function characterized by abdominal pain related with changes of the intestinal tract (lines 4-5, p. 2). The specification also discloses that the bacterial strains of the mixture/composition can treat symptoms of IBS including intermittent abdominal pain (lines 19-26, p. 14).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6, and 8-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 17/762017. 
The co-pending application is directed to a composition comprising Bifidobacterium bifidum MIMBb23sg (deposited under accession number DSM 32708), at least one bacterial strain selected from a group that includes L. paracasei strain DG (deposited under accession number CNCM I-1572), and optionally at least one food or pharmacologically grade additive and/or excipient, as well as a method comprising administering said composition to a subject. Although the claims at issue are not identical, they are not patentably distinct from each other because the Specification of the co-pending application teaches that the disclosed composition can be used for the preventive and/or curative treatment of functional gastrointestinal disorders including IBS such as IBS with diarrhea and IBS with constipation (lines 19-23, p. 15).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651